Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 10/13/2021 for response of the office action mailed on 07/12/2021 along with an interview held on 01/21/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 10-11, 13-16 and 20 (renumbered 1-12, respectively) along with arguments presented in remarks filed on 10/13/2021 considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.


Allowable Subject Matter
Claims  1, 3-6, 10-11, 13-16 and 20 (renumbered 1-12, respectively)  are allowed in light of applicant’s arguments filed on 10/13/2021  along with an interview held on  01/21/2022 and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney SCOTT THORPE (Reg. 54,491 )  on  01/21/2022; On  01/21/2022, examiner contacted applicant's representative attorney SCOTT THORPE (Reg. 54,491) to cancel dependent claims 7-8 and 17-18 as those dependent claims failed to further limits the amended independent claims 1, 6, 11 and 16 as submitted  on 10/13/2021, which would trigger 112(d) rejections otherwise allowable independent claims based on the extensive search, performed by the examiner both in EAST and in other NPL databases (IP.COM & Google). Attorney sent the proposed claim amendments on the same day based on the affirmation from the inventor. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method comprising: transmitting a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; scrambling the PDCCH over which the scheduling information is transmitted with the scrambling value; transmitting scheduling information via the scrambled PDCCH identified by the hash of the scrambling value; transmitting a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; transmitting a Radio Resource Control (RRC) connection set-up message in response to receiving a RRC connection request message from the communication device; receiving a RRC connection request; and organizing the communication device group with the transmission identifier.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “transmitting a connection release message to a communication device, wherein the connection release message comprises a transmission identifier that indicates emergency communications and derives a paging frame and a paging occasion for the communication device and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group;.”, in combination with all other limitations of the claim. Claims 3-5 are also allowable for depending on independent claim 1
Independent claim 6 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method comprising: monitoring for a group paging from the base station in the paging frame and the paging occasion; determining a scrambling value from the group paging, wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; monitoring the scrambled PDCCH with the hash of the scrambling value, detecting a Random Access Response (RAR) message during the listening window duration, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; receiving a Radio Resource Control (RRC) connection set-up message; and transmitting a RRC connection request in response to selecting the RAR message from the base station.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “deriving a paging frame and a paging occasion from a transmission identifier embodied in a connection release message received from a base station, wherein the transmission identifier indicates emergency communications and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group;”, in combination with all other limitations of the claim. Claim 10  is  also allowable for depending on independent claim 6.

Independent claim 11 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus comprising: the transmitter further transmits a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; the transmitter scrambling the PDCCH over which the scheduling information is transmitted with the scrambling value; the transmitter further transmits scheduling information via the scrambled PDCCH identified by hash of the scrambling value; the transmitter transmitting a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; the transmitter transmitting a Radio Resource Control (RRC) connection set-up message in response to receiving a RRC connection request message from the communication device; the transmitter receiving a RRC connection request; and the transmitter organizing the communication device group with the transmission identifier;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “a transmitter that transmits a connection release message to communication device, wherein the connection release message comprises a transmission identifier that indicates emergency communications and derives a paging frame and a paging occasion for the communication device and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group;” in combination with all other limitations of the claim. Claims 13-15 are also allowable for depending on independent claim 11.

Independent claim 16 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “An apparatus comprising: the receiver further monitors for a group paging from the base station in the paging frame and the paging occasion; the receiver determines a scrambling value from the group paging, wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; the receiver monitors the scrambled PDCCH with the hash of the scrambling value; the receiver detecting a Random Access Response (RAR) message during the listening window duration, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; the receiver receiving a Radio Resource Control (RRC) connection set-up message; and the receiver transmitting a RRC connection request in response to selecting the RAR message from the base station.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “a receiver that derives a paging frame and a paging occasion from a transmission identifier embodied in a connection release message received from a base station, wherein the transmission identifier indicates emergency communications and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group”; in combination with all other limitations of the claim. Claim 20 is also allowable for depending on independent claim 16.


Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 6, 11 and 16 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467